DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 January 2022 was filed after the mailing date of the non-final Office action on 06 August 2021.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.
The information disclosure statement (IDS) submitted on 04 February 2022 was filed after the mailing date of the non-final Office action on 06 August 2021.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.

Drawings



Figure 3 is objected to because element (128) should be labeled with a descriptive legend (“a control unit”) in accordance with 37 CFR 1.84(o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 

Claim Objections

Claims 1-7 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A system comprising: 
[[-]] a radiographic device for recording an X-ray image on a storage film having a data-carrier, and 
[[-]] a readout device for the storage film, 
wherein 
the radiographic device and/or the readout device includes a read/write device for writing imaging parameters comprising settings for an imaging process for an [[the]] X-ray image stored on the storage film [[to]] having the data-carrier (recited previously), and for reading information stored on the data-carrier, and  
read/write device (the read/write device for reading information stored on the data-carrier), so that the imaging parameters used at a time of a recording (lack of an antecedent basis) of the X-ray image are available to the read/write device for a readout of the storage film.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:   
Claim 5 should be amended as follows:
5. (Proposed Amendments) The system as claimed in claim 1, wherein the data-carrier [[is]] comprises an Page 3 of 8U.S. App. Ser. No. 16/332,445Reply to Office Action dated August 6, 2021RFID transponder.
Appropriate correction is required.
Claims 6 and 7 are objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The system as claimed in claim 1, wherein the storage film exhibits an optically-readable marking and the [[data]] read/write device has been set up to acquire the optically-readable marking .
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The system as claimed in claim 6, wherein the optically-readable marking [[is]] comprises a barcode or a QR code.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) A method for providing information for a readout device, comprising the following steps: 
carrying out an exposure process of a storage film using a radiographic device; 
writing to a data-carrier, which is permanently assigned to the storage film, 
reading out the data-carrier; and 
reading out the storage film, taking into a consideration a result (lacks an antecedent basis) of the reading out the data-carrier.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey 
Claim 6 recites a limitation “the data device” in line 2.  While the specification states that a read/write device (18) provided on a radiographic device (12) is designed to write some or all of the imaging parameters to an RFID transponder (13), the specification does not provide a description of a data device.  Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a passive limitation “a storage film” in line 2, which renders the claim indefinite.  It is unclear whether the system comprises a storage film.  See transitional phrases in MPEP § 2111.03 for more information.


Claim 9 recites a limitation “the result” in line 8, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation.

Claim Rejections - 35 USC § 102









In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taskinen et al. (U. S. Patent No. 9,678,420 B2).
With respect to claim 1, Taskinen et al. disclosed a system that comprises: 
a radiographic device (102) for recording an X-ray image on a storage film (101) having a data-carrier (105), and 
103) for the storage film, 
wherein 
the radiographic device and/or the readout device includes a read/write device (102b for reading and 102a for writing; 103a for reading and 103c for writing) for writing imaging parameters comprising settings ( for an imaging process for an X-ray image stored on the storage film having the data-carrier (column 7, lines 1-21; column 7, lines 52-57; column 11, lines 32-67; column 12, lines 38-49), and for reading information stored on the data-carrier (column 7, lines 11-51; column 12, lines 1-7; column 12, lines 38-49), and  
the read/write device has been set up to transmit the information that has been read by the read/write device, so that the imaging parameters used at a time of a recording of the X-ray image are available to the read/write device for a readout of the storage film (column 12, lines 1-7).
With respect to claim 2, Taskinen et al. disclosed the system as claimed in claim 1, wherein the information represents an identification code (ID) uniquely identifying the storage film (column 7, lines 58 - column 9, line 10).
With respect to claim 3, Taskinen et al. disclosed the system as claimed in claim 1, wherein the radiographic device has been set up to transmit the imaging parameters (image information) to the read/write device (102a and 102b) (column 7, lines 11-21).
With respect to claim 5, Taskinen et al. disclosed the system as claimed in claim 1, wherein the data-carrier comprises an RFID transponder (105a) (column 9, line 43 - column 10, line 10).
et al. disclosed the system as claimed in claim 1, wherein the storage film 
With respect to claim 7, Taskinen et al. disclosed the system as claimed in claim 6, wherein the optically-readable marking comprises a barcode or a QR code (column 8, lines 35-40).

Claim Rejections - 35 USC § 103
















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taskinen et al. (U. S. Patent No. 9,678,420 B2) as applied to claim 1 above, and further in view of Ohta et al. (U. S. Patent No. 7,561,668 B2).
With respect to claim 4, Taskinen et al. disclosed the system as claimed in claim 1.  However, Taskinen et al. did not disclose that the imaging parameters include a voltage, a current intensity, an exposure-time, a dose, a dose-area product, an f-number, data relating to a patient and/or data relating to an order.
Ohta et al. disclosed a system that comprise:
24);
a radiographic device (22) for recording an X-ray image on the X-ray detector,
wherein the radiographic device for irradiating a patient (14) as a subject with X-rays (X) at a dose according to imaging parameters (image capturing conditions); and
a readout device (28) for the X-ray detector;
wherein the imaging parameters include a voltage (a tube voltage), a current intensity (a tube current), an exposure-time (an irradiation time), a dose, a dose-area product, an f-number, data relating to a patient and/or data relating to an order (column 8, lines 43-53). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a data device having a read/write device for writing imaging parameters relating to the X-ray image to the data-carrier, since a user would be motivated to transfer the image parameters with the X-ray image for a storage and a processing of the X-ray image in accordance with the image parameters.

Response to Amendment






Applicant’s amendments filed 06 January 2022 with respect to the specification have been fully considered.  The objection of the specification has been withdrawn.
Applicant’s amendments filed 06 January 2022 with respect to claims 6 and 7 have been fully considered.  The objections of claims 6 and 7 have been withdrawn.
Applicant’s amendments filed 06 January 2022 with respect to claims 1-7 have been fully considered.  The rejection of claims 1-7 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.

Response to Arguments






Applicant’s arguments filed 06 January 2022 have been fully considered but they are not persuasive.
With respect to rejection of claims 1-7 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, applicant argued that the storage film may be part of the system.  This argument is not persuasive.  As noted in the rejection, the limitation is not positively recited in accordance with MPEP § 2111.03.  Moreover, the storage film is recited as a function of a radiographic device under 35 U.S.C. 112(f).  Therefore, the rejection of claims 1-7 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is being maintained.
With respect to rejection of claims 1-3 and 5-7 under 35 U.S.C. 102(a)(2) as being anticipated by Taskinen et al. (U. S. Patent No. 9,678,420 B2), applicant argued that Taskinen et al. did not disclose a radiographic device and/or a readout device including a read/write device for writing imaging parameters comprising settings for an imaging process for an X-ray image stored on the storage film having the data-carrier.  This argument is not persuasive.  Taskinen et al. disclosed a a read/write device for writing imaging parameters comprising settings (a position or a location of a storage film (101) having a data-carrier (105)) for an imaging process for an X-ray image stored on the storage film having the data-carrier (column 11, line 32 - column 12, line 7; column 12, lines 38-49). Therefore, the rejection of claims 1-3 and 5-7 under 35 U.S.C. 102(a)(2) as being anticipated by Taskinen et al. (U. S. Patent No. 9,678,420 B2) is maintained.
et al. (U. S. Patent No. 9,678,420 B2) as applied to claim 1 above, and further in view of Ohta et al. (U. S. Patent No. 7,561,668 B2), applicant argued that Ohta et al. disclosed that imaging parameters are stored remotely from a storage film.  This argument is not persuasive.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Ohta et al. disclosed imaging parameters that includes a voltage (a tube voltage), a current intensity (a tube current), an exposure-time (an irradiation time), a dose, a dose-area product, an f-number, data relating to a patient and/or data relating to an order (column 8, lines 43-53).  Therefore, the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Taskinen et al. (U. S. Patent No. 9,678,420 B2) as applied to claim 1 above, and further in view of Ohta et al. (U. S. Patent No. 7,561,668 B2) is being maintained.


Applicant’s arguments filed 06 January 2022 with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wirth et al
Nelson et al. (U. S. Patent No. 9,384,864 B2) disclosed a high-resolution imaging system for digital dentistry.
Eguchi (U. S. Patent No. 8,866,096 B2) disclosed a radiographic image-photographing system comprising a control device.
Berger et al. (U. S. Patent No. 8,833,647 B2) disclosed a computed-radiography licence method and a system.
Ifuku (U. S. Patent No. 5,377,253 A) disclosed an X-ray diagnostic apparatus.
Sakuma et al. (U. S. Patent No. 5,231,656 A) disclosed a device for detecting film information.
Clement (U. S. Patent No. 5,195,123 A) disclosed a radiograph identification method and a device.
Fujiwara et al. (U. S. Patent No. 4,672,184 A) disclosed a bar-code reader system.



Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884